Title: To James Madison from Francis Corbin, 15 December 1791
From: Corbin, Francis
To: Madison, James


Dear Sir
Richmond Virga. Decr. 15th: 1791
I sieze the earliest moment to inform you that all the Amendments to the federal Constitution have at length pass’d the Senate.
The Bill for the arrangement of Districts lies upon our Table to be Engross’d: but your Information this Evening will render it necessary for us to new model the whole System. The Assembly have determined to rise on Saturday—but unless they make an unjustifiable Sacrifice of Duty to Inclination, I think, that determination must be rescinded.
There is nothing worth communicating to you of a Legislative nature, Except indeed it be the unanimous adoption of a Resolution which I proposed to congratulate the National Assembly of France on the Establishment of their New Constitution. I have drawn the Address or Letter and sincerely wish I had consulted with you upon the propriety of it a few Weeks ago. Such as it is however you shall have it by the next Post. I am Dr. Sir with Sincere Regard Yr. Mo: Ob. Set.
Francis Corbin
